Citation Nr: 0502344	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  99-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1986 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2001, the Board issued a decision and remanded 
this case for further development.  Particularly, the Board 
referred an individual unemployability claim to the RO, which 
had been raised by the veteran's representative in a November 
2000 informal hearing presentation.  The RO issued an initial 
rating decision on the matter in September 2003, and as there 
has been no appeal of the determination.

FINDINGS OF FACT

1.  In November 1997, the RO denied a claim of service 
connection for a right knee disability.

2.  The evidence received since the November 1997 
determination does not bear directly and substantially on the 
issue of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The November 1997 determination is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2003).

2. New and material evidence has not been received and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  It is noted that 
one reason for the January 2001 Board remand was to ensure 
compliance with the recently enacted VCAA.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in May and September 2001 notice letters.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The first letter 
noted the veteran's pending application to reopen a claim, 
and both letters recited the legal elements of service 
connection.  Because the veteran's claim to that point lacked 
evidence for the necessary elements of service connection, 
theoretically any such evidence would constitute new and 
material evidence.  Additionally, VA indicated which portion 
of that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, 18 Vet. App. at 120.  The Court held that in such 
a circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id.  In this case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, a 
May 1999 denied the veteran's claim, and the veteran 
appealed.  In May and September 2001 the AOJ provided 
content-complying notice, as indicated above.  Additionally, 
the veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, the RO obtained treatment records from 
VA medical facilities as described herein, and the veteran 
had VA examinations in September 1998, and May 2003.  It is 
noted that after the January 2001 Board decision was issued, 
the veteran indicated he had no further evidence to submit.  
The evidence of record is sufficient to decide the appeal.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

Procedure

A November 1997 rating decision denied a claim of service 
connection for a right knee disorder.  The veteran was 
notified of that decision.  

In an August 1998 statement the veteran sought increased 
ratings for various disorders, including a "bilateral" knee 
disorder (the veteran's left knee disability was already 
service-connected).  The RO interpreted this as a claim for a 
right knee disorder, and addressed it in the May 1999 rating 
decision currently on appeal.  The January 2001 Board 
decision stated that the August 1998 statement was not 
properly considered a notice of disagreement, and thus, the 
issue on appeal was whether new and material evidence had 
been received to reopen an application for service 
connection.

Facts

A June 1997 VA examination noted the veteran's subjective 
complaint of pain in the right knee since 1993.  Objective 
findings did not reveal any effusion or inflammation in the 
knee.  Flexion and extension was 0 to 130 without pain.  
After reviewing x-rays, the examiner diagnosed the veteran as 
having arthralgia of bilateral knee, and no disease was 
identified.  

Of record is an October 1997 examination request for the 
veteran's right knee as secondary to other service-connected 
disabilities, including the left hip and knee.  Shortly 
thereafter, the claims file contains a notation that the 
examination request was cancelled, as the "veteran claims he 
has no disability with his right knee."

As stated above, the service connection claim was denied in 
November 1997.  Following the August 1998 application to 
reopen, the veteran had another VA examination in September 
1998.  The examiner evaluated both of the veteran's knees, 
and found them surprisingly normal.  The veteran had +1 
crepitus in each knee joint but there was no effusion.  The 
patellar grinding test was negative, the knees were not 
enlarged, were stable, and the cruciates and collaterals were 
intact.  The range of motion of each knee joint was from 0 
degrees of extension to 150 degrees of flexion with the heels 
touching the buttocks in full flexion.  There was no pain 
with these motions.  The veteran was diagnosed as having 
arthralgias of both knee joints, left more severe than right.  
The examiner stated that he did not find limitation of motion 
in the knee joints, nor any functional impairment.

In his June 1999 notice of disagreement, the veteran listed 
bilateral knee condition as one basis for appeal due to 
"chronic pain."  Following the Board's remand in January 
2001, the veteran submitted a February 2001 statement 
asserting:  "I am turning in my Board of Veterans Appeal 
paperwork & I have no new evidence."  

Treatment records from the Mission Valley VA Medical Center 
from January to September 1998 primarily address neuralgia, 
and joint pain of the pelvis and neck.  Treatment records 
from the San Diego VA Outpatient Clinic note in October 2000 
the veteran returned after 18 months for a check-up, and did 
not report any new problems.  The active problems involved 
chronic left hip pain, sacroiliac joint fusion with left 
iliac bone graft after fracture, and chronic neck pain.  

A May 2003 VA examination assessed various complaints, 
including the left knee.  There was no mention of a right 
knee disability.  In terms of the left knee, the examiner 
stated that it appeared the veteran had symptoms suggestive 
of chronic arthralgia and much of the symptomatology may 
actually represent referred pain from the low back.  No 
evidence of disability or functional impairment was found.  

A July 2003 addendum concerning the veteran's ability to 
sustain gainful employment also did not mention a right knee 
disability.  Finally, Mission Valley outpatient treatment 
records from February 2001 to November 2002 do not refer to 
any knee disability.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

No new and material evidence has been received since the 
November 1997 final decision. There, still, is no information 
indicating that the veteran has an identified right knee 
disability.  The treatment records submitted following the 
last final decision do not refer to a right knee problem.  
The September 1998 VA examination found only arthralgia.  The 
May 2003 VA examination and July 2003 addendum do not mention 
right knee pathology, or even complaints.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  Here, the only 
diagnosis of record concerning the right knee is 
"arthralgia," and pain, in the absence of a diagnosis of 
underlying disease or pathology, is not subject to service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Due to the lack of evidence (since the last final 
determination) of the crucial service connection 
requirements, there is no justification to reopen the claim.  


ORDER

As new and material evidence has not been received, the 
application to reopen a service connection claim for a right 
knee disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


